969 A.2d 1183 (2009)
Dawn A. PYERITZ, Administratrix of the Estate of Daniel E. Pyeritz, Deceased, and Dawn A. Pyeritz, Parent and Natural Guardian of Nicole L. Pyeritz, A Minor, and Christopher E. Pyeritz, A Minor, and Dawn A. Pyeritz, An Individual, In Her Own Right, Petitioners,
v.
COMMONWEALTH of Pennsylvania, State Police Department of the Commonwealth of Pennsylvania, Col. Jeffrey B. Miller, Commissioner, Pennsylvania State Police, Pennsylvania State Police Troopers James Custer and Daniel Ekis, Pennsylvania State Police Corporals James Caccimelio and Andre Stevens and Pennsylvania State Police Lieutenant Charles Depp, Respondents.
No. 487 WAL 2008.
Supreme Court of Pennsylvania.
April 24, 2009.


*1184 ORDER

PER CURIAM.
And now, this 24th day of April, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, which we have rephrased for clarity, are:
(1) Whether the personal property exception to state sovereign immunity, 42 Pa.C.S.A. § 8522(b)(3), applies only if the property in question causes the plaintiff's injuries, or does it suffice that plaintiff's injuries are caused by the Commonwealth's care, custody, or control of the property?
(2) Whether genuine issues of material fact exist which would preclude the entry of summary judgment?
(3) Whether the State Police breached an implied contract for bailment of evidence which was Petitioners' personal property, thus subjecting the State Police to liability if the evidence was subsequently negligently destroyed?
(4) Whether Pennsylvania recognizes, and if so whether Petitioners have alleged, a cause of action for negligent spoliation of evidence?